DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9992710. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed patent discloses the following:
Patent						      Application
1.  A communication system comprising: a cellular Core Network (CN); a plurality of cellular Base Stations (BS); a cellular Gateway (GW); a Communication Device (CD) with an embedded Home Node-B 
by interconnecting to the GW over an Internet Protocol Network (IP NW), wherein said CD includes a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing a control plane functionality, user plane functionality and management functionality for automatic switching between a cellular network and a wireless local area network (WLAN);  and an Access Manager Entity (AME) to manipulate a Terminal Equipment Lower Layers entity and a User Equipment Lower Layers entity to appear as one or more mirror image entities as reflected to Common Layers entities and a core network, wherein in a Handover (HO) process in said AME manipulates a flow 
3.  The system of claim 1, comprising a 3GPP Core Network (CN), wherein said AME includes a Quality of Service/Quality of Experience (QoS/QoE) measuring 
3GPP Uu Air Interface parameters so a Common Radio Resource Control (RRC) 
entity treats the data in compliance with the 3GPP specifications, wherein said 
Common RRC entity included in said Common Layers, wherein said UE entity 
includes: a 3GPP Physical Radio entity for supporting said UE-L2/L1;  said 3GPP 
UE-L2/L1 residing below said AME;  and said 3GPP Common Layers entities 
residing above said AME, wherein said CA includes: a Terminal Equipment 
Protocol Stacks (TE) entity, wherein said TE includes a Transport Layer (TrL) 
entity, wherein said TE includes computer readable code providing an equivalent 
radio functionality of a 3GPP User Equipment (UE), and wherein said TE 
includes said TrL entity;  and said 3GPP Common Layers entities residing above said AME;  an Access Termination Protocol Stacks (AT) entity, wherein said AT includes said TrL entity, and wherein said AT includes computer readable code providing an equivalent radio functionality of a 3GPP HNB;  said TrL entity provides a Ui Interface between said TE and said AT entities, wherein said Ui is a Point-to-Point (PTP) Non-Wireless Interface aving computer readable code providing an equivalent Uu Air Interface functionality, wherein said Uu Interface interfacing said 3GPP Physical Radios;  a Network Termination Protocol Stacks (NT) entity, wherein said NT includes computer readable code providing an equivalent network functionality of a 3GPP HNB;  and an Inter-Working Function (IWF) layer, wherein said IWF layer provides 










4.  The system of claim 1, wherein the cellular network comprises a 4G or 
5G network and the WLAN comprises an 802.11 network. 





by interconnecting to the GW over an Internet Protocol Network (IP NW), wherein said CD includes a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing a control plane functionality, user plane functionality and management functionality for automatic switching between a cellular network and a wireless local area network (WLAN);  and an Access Manager Entity (AME) to manipulate a Terminal Equipment Lower Layers entity and a User Equipment 
3.  The system of claim 1, comprising a 3GPP Core Network (CN), wherein said AME includes a Quality of Service/Quality of Experience (QoS/QoE) measuring entity which measures TE to CN end-to-end QoS/QoE parameters, wherein said AME then performs conversion between said measured QoS/QoE parameters and
3GPP Uu Air Interface parameters so a Common Radio Resource Control (RRC) 
entity treats the data in compliance with the 3GPP specifications, wherein said 
Common RRC entity included in said Common Layers, wherein said UE entity 
includes: a 3GPP Physical Radio entity for supporting said UE-L2/L1;  said 3GPP 
UE-L2/L1 residing below said AME;  and said 3GPP Common Layers entities 
residing above said AME, wherein said CA includes: a Terminal Equipment 

entity, wherein said TE includes computer readable code providing an equivalent 
radio functionality of a 3GPP User Equipment (UE), and wherein said TE includes: said TE-L2/L1 residing below said AME, wherein said TE-L2/L1 
includes said TrL entity;  and said 3GPP Common Layers entities residing above said AME;  an Access Termination Protocol Stacks (AT) entity, wherein said AT includes said TrL entity, and wherein said AT includes computer readable code providing an equivalent radio functionality of a 3GPP HNB;  said TrL entity provides a Ui Interface between said TE and said AT entities, wherein said Ui is a Point-to-Point (PTP) Non-Wireless Interface aving computer readable code providing an equivalent Uu Air Interface functionality, wherein said Uu Interface interfacing said 3GPP Physical Radios;  a Network 
4.  The system of claim 1, wherein the cellular network comprises a 4G or 
5G network and the WLAN comprises an 802.11 network. 


an AME including a Quality of Service / Quality of Experience (QoS/QoE) measuring entity which measures TE to CN end-to-end QoS/QoE parameters and 
2.  The system of claim 1, further comprising: a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing 3GPP control plane functionality, user plane functionality and management functionality, 




wherein said TE includes a Transport Layer (TrL) entity, wherein said TE includes computer readable code providing an equivalent radio functionality 
of a 3GPP HNB, without using a physical radio entity;  wherein said TrL entity 
provides a Ui Interface between said TE and said AT entities, wherein said Ui 
is a Point-to-Point (PTP) Non-Wireless Interface, implemented by an Inter 
Process Communication (IPC), having computer readable code providing an 
equivalent Uu Air Interface functionality, wherein said Uu Interface 
interfacing said 3GPP Physical Radios;  a Network Termination Protocol Stacks 

equivalent network functionality of a 3GPP HNB;  and an Inter-Working Function (IWF) layer, wherein said IWF layer provides relay and translation 
functionalities between said AT and said NT;  and a physical (W)LAN entity for 
supporting said NT;  wherein said CD interconnects to the CN by interconnecting said TE and said AT over said Ui interface, then interconnecting said AT and said NT using said IWF, then interconnecting said NT to the HNB-GW over a 3GPP Iuh interface, using an Internet Protocol Network (IP NW) through said (W)LAN, wherein said CD interconnects to the CN by interconnecting said UE to the BS 
over a Uu air interface, wherein said TE and said UE appear as mirror image 
entities as reflected to the CN, and wherein to support Wi-Fi calling, said CD 

 3.  The system of claim 2, comprising: an Access Manager Entity (AME) 
manipulating a Terminal Equipment Lower Layers entity (TE-L2/L1) and a 3GPP User Equipment Lower Layers entity (UE-L2/L1) to appear as a mirror image entities as reflected to 3GPP Common Layers entities and a 3GPP Core Network (CN). 
 4.  The system of claim 1, wherein the cellular network comprises a 3G, 4G or 
5G network and the WLAN comprises an 802 network. 
 5.  The system of claim 1, wherein the cellular network comprises a 3G, 4G, or 
5G network and the (W)LAN comprises a WiFi or Bluetooth network. 
6.  A communication method, comprising: providing a 3rd Generation Partnership Project (3GPP) Core Network (CN);  
 7.  The method of claim 6, wherein the CD comprises: a Communication Apparatus (CA) comprising multi-layered protocol stacks for implementing 3GPP control plane functionality, user plane functionality and management functionality, wherein the CA transforms a 3GPP Home Node-B (HNB) into a mobile or location independent portable entity, and wherein said CA includes: a Terminal Equipment Protocol Stacks (TE) entity, wherein said TE includes a Transport 
Point (PTP) Non-Wireless Interface, implemented by an Inter Process Communication (IPC), having computer readable code providing an equivalent Uu Air Interface functionality, wherein said Uu Interface interfacing said 3GPP Physical Radios; a Network Termination Protocol Stacks (NT) entity, wherein said NT includes computer readable code 
using said IWF, then interconnecting said 
NT to the HNB-GW over a 3GPP Iuh interface, using an Internet Protocol Network (IP NW) through said (W)LAN, wherein said CD interconnects to the CN by interconnecting said UE to the BS over a Uu air interface, mirroring said TE 
and said UE to appear as mirror image entities as reflected to the CN. 

entity and said UE appear as mirror image entities as reflected to the CN.
10.  The method of claim 6, comprising performing seamless session transfers 
between radio links for layer entities. 
11.  The method of claim 10, comprising seamlessly transferring data between 
the cellular network and the local network while communicating with a smart 
phone, a tablet, or a computer. 
 12.  The method of claim 6, comprising automatically switching between said 
cellular network and said WLAN. 
 13.  The method of claim 12, comprising performing SST. 
 14.  The method of claim 6, comprising automatically switching between said 
cellular network and said WLAN. 
16.  The method of claim 15, comprising automatically switching between said 
cellular network and said WLAN. 






8.  The method of claim 6, wherein the cellular network comprises a 3G, 4G, or 
5G network and the WLAN comprises an 802 network. 
9.  The method of claim 6, wherein the cellular network comprises a 3G, 4G, or 
5G network and the WLAN comprises a WiFi or Bluetooth network. 
15.  The method of claim 6, wherein the cellular network comprises a 3G, 4G, or 
5G network. 



Claim Objections
Claims 1 and 6 objected to because of the following informalities:  
Claim 1, line 7, an acronym “NT” must be spell out.
Claim 1, line 14, an acronym “TE” must be spell out.

Claim 6, line 9, an acronym “TE” must be spell out.
Claim 6, line 14, an acronym “AME” must be spell out.
Claim 1, line 18, an acronym “UE-LL” and TE-LL must be spell out.
Claim 6, line 18, an acronym “UE-LL” and TE-LL must be spell out.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As claim 1, line 14, “the TE” is vague and indefinite because it does not refer to any previous element.
As claim 6, line 9, “said TE” is vague and indefinite because it does not refer to any previous element.
As claim 6, line 14, “the AME” is vague and indefinite because it does not refer to any previous element.
As claim 12, “the SST” is vague and indefinite because it is unclear if it referred to claim 6, line 8 or line15.
Claims 1 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claims do not have any interrelationship between the steps of performing a seamless session transfer between the CD and the UE, measuring QOS TE to CN end to end QOS parameters and  converting them into 3GPP Uu parameters and control flow and data between the layers of TE and UE to provide seamless session transfer.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “an AME …. The TE-LL” is similar as the limitation in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414